DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/29/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,499,484 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-7, the examiner found no reference in the prior art that disclosed or rendered obvious a voltage multiplier comprising: 
a low voltage section located in a first plane and a high voltage section located in a second plane;  10the first plane and the second plane forming a V-shape with an angle of a channel of the V-shape being >/= 600 and </= 1700 and including all imitations recited in independent claim 1.
As per claim 8 and dependent claims 9-14, the examiner found no reference in the prior art that disclosed or rendered obvious a voltage multiplier comprising: 
a positive voltage multiplier configured to multiply an input electrical voltage to produce a positive output bias voltage having a value of > 2 kV, 10the positive voltage 
the negative voltage multiplier and the positive voltage multiplier inclined at different angles with respect to each other such that an end view 15of the voltage multipliers forms an X-shape by intersection of a plane of the negative voltage multiplier and a plane of the positive voltage multiplier and including all imitations recited in independent claim 8.
As per claim 15 and dependent claims 16-20, the examiner found no reference in the prior art that disclosed or rendered obvious a voltage multiplier comprising:
a first end having a lowest absolute value of voltage and a second end having a highest absolute value of voltage, a gradually increasing absolute value of voltage from the first end to the second end, the voltage multiplier configured to produce >/= 2 kV of absolute value bias voltage between the first 5end and the second end; 
a curved shape with a direction of the increasing absolute value of voltage wrapping in the curved shape at least partially around an axis, defining a voltage multiplier axis and including all imitations recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884